Case 1:18-cr-00217-KMW Document 157-1 Filed 10/09/19 Page 1 of 4




            EXHIBIT 1
       Case 1:18-cr-00217-KMW Document 157-1 Filed 10/09/19 Page 2 of 4




Honorable Kimba M. Wood
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re: United States v. Todd Schlifstein, 18-CR-217 (KMW)

Dear Judge Wood:

        I write to express my great remorse for my participation in the Subsys speaker program.
I deeply regret my decision to ever join the program, and that I allowed the lecture fees I
received to influence me. I violated my patients’ trust in me and I have caused my family to
suffer. I cannot tell you or them how sorry I am. I made a grave mistake and take full
responsibility for my actions. I will work the rest of my life to make amends.

        This whole experience is devastating to me because my entire life has been dedicated to
helping people, especially my patients. Ever since I was a kid, that was all I ever wanted to do. I
do not come from a wealthy family and no one gave me any short cuts. I was blessed though to
have two amazing parents who knew the value of hard work and they instilled that work ethic in
me and my brothers. From a young age, I was taught that success comes with hard work and I
carried those lessons and values through college, medical school, and my residency.

        My parents were so proud of me when I became a doctor and I was so proud to return
their belief in me. I am not married and I do not have children. My entire life and identity was
wrapped up in being a doctor, and helping my patients and working with my staff. They were
my extended family and I poured my sweat every day into being a great doctor for my patients
and a great boss to a staff who looked up to me. That is why being here before you in so painful
to me. I betrayed some of the most important people in my life, people who were like family to
me. People who relied on me and looked up to me. I have disappointed them and that is why I
am so ashamed of myself.

       My attorney has asked me to try to explain what brought me here. This is hard because I
do not want to sound like I am making excuses. I do think it is important for you to know
though, that I did not go into the Subsys speaker series for the money, or for any reason that
would hurt any of my patients. I would not do that. I accept that I violated my patients trust by
allowing speaker fees to influence me but I only prescribed Subsys to patients who I believed
could benefit. I would not have prescribed it if I didn’t think the medicine would be helpful.

        The Court should know that I started prescribing Subsys early on, not long after it hit the
market in March 2012. I did this before I ever attended a Subsys speaking lecture as a guest or
as a lecturer. I started prescribing Subsys because it was a innovative therapy that could help my
patients. When my patients responded well to the medication, I grew more confident in the drug
                                                 1
       Case 1:18-cr-00217-KMW Document 157-1 Filed 10/09/19 Page 3 of 4



and prescribed it to more patients. I did not join the lecture series knowing that I would have to
prescribe even more drugs in order to get more engagements. In fact, I was reprimanded in late
2014 by Subsys’ representatives and told that the reason why I was not getting speaking
engagements was because I was not prescribing enough Subsys.

        Every day for the rest of my life I will live with the regret that I did not walk away at that
point. I beat myself up every day about this. My therapists are helping me to forgive myself
though. They have helped me see that I was at a very vulnerable time in my life. My best friend
and younger brother Craig died in January 2014. He had an unexpected stroke in the middle of
the night and he was only 40 years old. He passed away the following day.

        Craig’s death devastated me. He was my best friend. He was someone who I would
often run things past for his opinion. Without him, I became lonely and depressed. None of my
immediate family lived close by. The Subsys lectures gave me some companionship in this time
of deep sadness and the Subsys representatives became people that I leaned on for comfort. I
came to believe the people running the lectures were my friends. By the point I realized months
later that I was being used, I did not have the strength to immediately quit the speaker series. I
went along with what they asked of me until I finally quit in 2015.

         I would like the Court to know that this experience has changed me forever. It has given
me an opportunity to really look at what is important and I have made significant changes to my
life since this started. I started seeing a psychiatrist and therapist who have helped me to reflect
on the person I was and the person I wish to be. I have become closer to my family, especially
my sister-in-law Jamie, my uncle Harvey, and my cousin Steven. I have asked them for their
forgiveness and they have given it to me.

       Jamie is Craig’s widow, and because of my actions, I have caused suffering to her and
Craig’s daughters, my two young nieces. I love them like my own daughters and they look up to
me as a father figure. I even look a lot like my brother Craig so I think my relationship to them
has helped ease the grief of losing their father when they were so young. I am devastated that
because of my actions, I may not be there for them.

        I beg for the Court’s mercy. I am shattered. Although I will no longer be able to do the
work that I love most, treating patients, I will do everything in my power to make amends. I feel
I will be of better use to society if I am allowed to continue doing the volunteer work that I have
started and find other ways to rebuild my life and become a productive member of society again.
I also want to be there for my nieces, and help Jamie to raise them into the wonderful young
ladies that I know they will become.




                                                  2
       Case 1:18-cr-00217-KMW Document 157-1 Filed 10/09/19 Page 4 of 4



       Thank you your Honor for taking this letter into consideration in determining my
sentence.

Sincerely,




Todd Schlifstein




                                               3
